Citation Nr: 1243951	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  09-23 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a disability rating higher than 10 percent for bilateral hearing loss prior to October 3, 2011, and higher than 40 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and A.L and M.L.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1944 to June 1946, including service in World War II.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which continued a 10 percent disability rating for bilateral hearing loss.  A subsequent rating decision in October 2012 granted an increased disability rating of 40 percent, effective October 3, 2011.  As this rating is still less than the maximum under the applicable criteria, the claim remains on appeal, and both rating periods must be addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In August 2011, the Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing is in the claims file.

The Board acknowledges that a total disability rating based on individual unemployability (TDIU) is normally a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran has not reported that he is unemployed due to his hearing loss disability, nor does the evidence of record suggest the same, although it does indicate that he has difficulty hearing and communicating.  Inasmuch as there is no evidence of unemployability due to the disability at issue here, TDIU is not raised by the record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss disability is manifested by puretone thresholds over 55 decibels at 1000, 2000, 3000, and 4000 Hertz in both ears, with a puretone threshold average of 80 decibels, equivalent to Roman numeral VII on Table VIa.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a 40 percent disability rating, and no higher, for bilateral hearing loss are met as of March 4, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.85, 4.86 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in March 2008.  The notice included the type of evidence needed to substantiate the claims for increase, namely, evidence that the disabilities had increased in severity and the effect that worsening has on the Veteran's employment.  

Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim.  

As for content and timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records as well as post-service VA and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the AVLJ who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  The AVLJ must (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the AVLJ noted the elements of the claims that were lacking to substantiate the claim for increased rating.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the AVLJ asked questions to ascertain the extent of any current disability and the impact on the Veteran's daily functioning.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran was afforded VA examinations in May 2008 and October 2011 in relation to his increased rating claim.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this case, the RO assigned staged ratings of 10 percent prior to October 2011 and 40 percent thereafter.  After a thorough review of the record, the Board finds that a 40 percent disability rating is warranted from the date of the increased rating claim.

Rating Hearing Loss

Bilateral hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2012).  This Diagnostic Code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Evaluations of bilateral hearing loss range from noncompensable (i.e., 0 percent) to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Table VII (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that, in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  Table VIA (Numerical Designation of Hearing Impairment Based Only on Puretone Threshold Average) assigns the Roman numeral designation for hearing impairment solely on the puretone threshold average without reference to the speech discrimination scores.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  

Facts

On March 4, 2008, the RO received the Veteran's claim for an increased disability rating for his service-connected bilateral hearing loss.  

On VA examination in May 2008, the Veteran reported decreased hearing acuity since his last examination in 2004.  He was wearing in-the-canal hearing aids and reported difficulty understanding speech in noise.  Audiometric testing showed puretone thresholds, in decibels, as:




HERTZ




1000
2000
3000
4000
RIGHT

50
60
75
95
LEFT

50
65
80
105

Puretone threshold averages were 70 in the right ear and 75 in the left ear.  Speech recognition scores were 96 percent in the right ear and 92 percent in the left ear.  This equates to Level II hearing for each ear under Table VI.  When these are applied to Table VII, the result would not be compensable.  The provisions of 38 C.F.R. § 4.86 do not appear to apply, as the puretone threshold average is only 50 decibels at 1000 Hertz for each ear instead of the required 55 decibels.  

However, on the Notice of Disagreement filed in August 2008, the Veteran's representative argued that the VA examination was not a true reflection of the Veteran's hearing loss.  She specifically noted that when he came in to file his claim, he had to lean in close to her and read her lips, even though he was wearing his hearing aids.

In December 2008, the Veteran was seen at VA for a routine hearing evaluation.  At that time, audiometric testing showed puretone thresholds in decibels as:




HERTZ




1000
2000
3000
4000
RIGHT

65
70
85
100
LEFT

55
70
90
105

Puretone threshold averages were 80 percent bilaterally and speech recognition scores were 88 percent in the right ear and 84 percent in the left ear.  When these results are applied to Table VI, it results in Level III hearing for each ear, which remains noncompensable when these designations are taken to Table VII.  However, the Veteran's hearing loss fell within the parameters of 38 C.F.R. § 4.86 beginning as of this date, as all puretone thresholds from 1000 Hertz to 4000 Hertz were measured as 55 decibels or above.  This means that a Roman numeral designation based solely on puretone thresholds can be obtained from Table VIA.  When the Veteran's puretone thresholds of 80 for each ear are applied to Table VIA, it results in a Roman numeral VII in both ears, which is the equivalent of a 40 percent disability rating on Table VII.  As the terms of 38 C.F.R. § 4.86 indicate that the higher rating is to be applied, a 40 percent disability rating is warranted based on the exception hearing pattern shown in the results of the December 2008 examination.

On October 2011 VA examination, the Veteran's puretone thresholds in decibels on audiometric testing were recorded as:




HERTZ




1000
2000
3000
4000
RIGHT

65
70
90
100
LEFT

55
70
90
105

The examiner noted that the Veteran had difficulty hearing and communicating with others on a daily basis and often had to ask people to repeat themselves, which increased frustration levels on both sides.  The puretone threshold average rounds down to 81 decibels in the right ear and is 80 decibels in the left ear.  Speech recognition scores were 56 percent in the right ear and 60 percent in the left ear.  This equates to Level VIII hearing in the right ear and Level VII hearing in the left ear under Table VI.  When these levels are applied to Table VII, it results in a 40 percent evaluation.  Furthermore, the provisions of 38 C.F.R. § 4.86 for the exceptional patterns of hearing once more apply, as all puretone thresholds from 1000 Hertz to 4000 Hertz were measured as 55 decibels or above.  But application of the exceptional pattern of hearing provisions does not result in a higher evaluation based on these test results.  The Veteran has Level VII hearing for each ear under Table VIA.  This also results in a 40 percent evaluation under Table VII.  Therefore, the Veteran is entitled to a 40 percent evaluation, but no more, based on either method for assessing his level of impairment. 

Analysis

Based on the findings of the audiometric testing reported above, it is clear that the first examination to support entitlement to a 40 percent rating is the December 2008 examination when the provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing are applied.  Conversely, even with consideration of the provisions for exceptional patterns of hearing, none of the examinations support entitlement to an evaluation in excess of 40 percent.  The Board again notes that the numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

However, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2012).  The Court also noted that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  During the examinations in May 2008 and October 2011 the Veteran reported that he had difficulty understanding speech, especially in noisy conditions.  Thus, these examination reports included information concerning how the Veteran's hearing loss affects his daily functioning in compliance with Martinak.  With regard to the question of deficiencies in the examination, the Notice of Disagreement filed in August 2008 raised a question as to the adequacy of the May 2008 examination, since the Veteran had to read the representative's lips to file the initial claim, although he was wearing hearing aids at the time.  And, at the August 2011 hearing, the Veteran's representative presented the concern that the Veteran may have been confused by what was expected of him at the May 2008 examination, especially significant given that the Veteran's hearing is gauged on his responses to the testing.  The record demonstrates that the Veteran was diagnosed as having Alzheimer's disease in February 2009. 

In light of these factors discussed and the impact on functioning, the Board affords the Veteran the benefit of the doubt by assigning the effective date of the increased disability rating as of the date of his increased rating claim.  The claim was received by the RO on March 4, 2008, and the 40 percent disability rating should be assigned with that effective date.  

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology of severely decreased hearing acuity, and provide for higher ratings for more severe symptoms.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).
ORDER

Entitlement to a disability rating of 40 percent for bilateral hearing loss, and no higher, is granted effective March 4, 2008, subject to the laws and provisions governing the award of monetary benefits.




______________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


